Exhibit 10.1
 
North Carolina
)
   
)
SECOND AMENDMENT TO LEASE
Forsyth County
)
 


 
THIS SECOND AMENDMENT TO LEASE (“Second Amendment”), is made and entered into
this 23rd day of May, 2011, by and between FAWN INDUSTRIAL LLC, a Delaware
limited liability company and 1881 INDUSTRIAL LLC, a Delaware limited liability
company (successors in interest to 3929 Westpoint Industrial, LLC), hereinafter
collectively referred to as “Landlord” and TENGION, INC., a Delaware
corporation, hereinafter referred to as “Tenant”.  Tenant leases from Landlord
approximately 38,400 square feet (the “Premises”) known as Suites G and F,
located at 3929 Westpoint Boulevard, Forsyth County, North Carolina.


W I T N E S S E T H:


WHEREAS, Landlord’s predecessor 3929 Westpoint Industrial, LLC and Tenant
entered into a Lease dated on or about June 6, 2005 for the Premises which lease
was amended by a First Amendment to Lease dated March 15, 2007; (collectively
the Lease and the First Amendment to Lease are referred to herein as the
“Lease”); and


WHEREAS, Landlord’s predecessor 3929 Westpoint Industrial, LLC duly assigned its
interests in the Lease to Landlord; and


WHEREAS, Landlord and Tenant desire to amend the Lease to provide for the
extension of the Term of the Lease pursuant to the first Renewal Option under
Lease Addendum No. Three.


NOW THEREFORE, based on the mutual promises and covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is acknowledged, the parties hereto agree to amend the Lease as follows:


1.           Recitals.  The foregoing recitals are true and incorporated in this
Second Amendment.


2            Definitions.  Unless otherwise defined in this Second Amendment,
all capitalized terms used in this Second Amendment shall have the respective
meanings ascribed to them in the Lease.


3.           Amendments.  Landlord and Tenant agree that the Lease is hereby
amended as follows:


3.1   
First Renewal Lease Term.  Without waiving any rights Landlord otherwise has
under the Lease in the event of a Tenant default, Landlord agrees that the
contingencies set forth in Paragraph 1 (i-iii) of Lease Addendum No. Three are
hereby deemed satisfied for the purposes of the first Renewal Option. The Lease
Term is hereby renewed for an additional period of sixty (60) months and as such
the Expiration Date of the Lease is hereby amended to be September 30,
2016.  Tenant has two (2) Renewal Options remaining under Lease Addendum No.
Three.

 
 
 
1

--------------------------------------------------------------------------------

 

 
 
3.2   
Base Rent.  The minimum base rent for the first Renewal Term is $806,400.00
payable in monthly installments on the first (1st) day of each month, beginning
October 1, 2011, in accordance with the terms of the Lease and the following
Rent Schedule:



From
Through
Rate
Monthly Amount
Total for Period
October 1, 2011
September 30, 2012
$4.00
$12,800.00
$153,600.00
October 1, 2012
September 30, 2013
$4.10
$13,120.00
$157,440.00
October 1, 2013
September 30, 2014
$4.20
$13,440.00
$161,280.00
October 1, 2014
September 30, 2015
$4.30
$13,760.00
$165,120.00
October 1, 2015
September 30, 2016
$4.40
$14,080.00
$168,960.00



 
 



4.
Amendment to Lease. The foregoing amends the Lease.  Except as specifically
modified and amended by this Second Amendment, all other terms and conditions of
the Lease shall remain in full force and effect.



 
THE NEXT PAGE IS THE SIGNATURE PAGE.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 





IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Lease or have caused their duly authorized representatives to execute same in
four (4) original counterparts, as of the day and year first above written.


 
 
 
Witness:
 
 
/s/ Lynn Amler                                                      
 
Lynn Amler                                           
Print Name
 
LANDLORD:
FAWN INDUSTRIAL, LLC, a Delaware
limited liability company
 
 
 
By:/s/ Steven Schacter                                                      
Name: Steven Shacter
Title: Manager
Dated: May 23, 2011
 
 
 
 
 
Witness:
 
 
/s/ Lynn Amler                                                      
 
Lynn Amler                                           
Print Name
 
 
 
LANDLORD:
1881 INDUSTRIAL, LLC, a Delaware
limited liability company
 
 
 
By:/s/ Steven Schacter                                                      
Name: Steven Shacter
Title: Manager
Dated: May 23, 2011
 
 
 
 
 
Witness:
 
/s/ Joseph W. La Barge                                                      
 
Joseph W. La
Barge                                                                
Print Name
 
 
 
TENANT:
TENGION, INC., a Delaware corporation
 
 
 
By:/s/ Steven Nichtberger                                                      
Name: Steven Nichtberger, MD
Title: President and CEO
Dated: May 19, 2011



 
 
3

--------------------------------------------------------------------------------
